t c summary opinion united_states tax_court lionel d jones petitioner v commissioner of internal revenue respondent docket no 7827-03s filed date lionel d jones pro_se laura a mckenna for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year after concessions the issues for decision are whether petitioner is entitled to deduct certain unreimbursed employee_expenses and whether petitioner is entitled to a deduction for charitable_contributions under sec_170 some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was memphis tennessee petitioner was employed in two separate occupations during the year at issue firefighting and law enforcement as a firefighter he was employed by the city of memphis and worked 24-hour shifts on his days off from that job he worked for the police department of the memphis housing authority petitioner was required to purchase uniforms for both his firefighting and law enforcement occupations he received a small uniform respondent conceded petitioner's entitlement to two dependency_exemption deductions and head-of-household filing_status petitioner conceded an unreported interest_income adjustment deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to the deductions claimed rule a 292_us_435 the burden_of_proof has not shifted to respondent pursuant to sec_7491 since petitioner has not complied with the requirements of sec_7491 and b 116_tc_438 allowance from the city for this purpose which approximated the cost of three pairs of firefighter uniform pants and one uniform shirt but other expenses were out of pocket neither the police nor the firefighter uniform was suitable for off-duty use and in fact such use was prohibited petitioner attended church regularly during the year at issue sometimes he would attend his father’s church and other times his grandfather’s but he contributed to both churches he made weekly payments using offering envelopes provided by the churches he put both cash and checks into these envelopes petitioner also made a contribution by cash or check to the salvation army during the year at issue on hi sec_2001 federal_income_tax return which was self- prepared petitioner reported dollar_figure in wage income on schedule a itemized_deductions he claimed a deduction for dollar_figure in unreimbursed employee_expenses he also claimed a charitable_contributions deduction of dollar_figure respondent disallowed the charitable_contributions and miscellaneous employee_expenses deductions for lack of substantiation with respect to the unreimbursed employee_expenses sec_162 allows a deduction for ordinary and necessary expenses that the claimed expenses yielded a deduction of dollar_figure after the application of the 2-percent limitation under sec_67 are paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 308_us_488 a trade_or_business includes the trade_or_business of being an employee 91_tc_352 in the case of travel_expenses and certain other expenses such as entertainment gifts and expenses relating to the use of listed properties including cellular telephone or other similar telecommunications equipment described in sec_280f sec_274 imposes stringent substantiation requirements to document particularly the nature and amount of such expenses for such expenses substantiation of the amounts claimed by adequate_records or by other_sufficient_evidence corroborating the claimed expenses is required sec_274 sec_1 5t a temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1 5t c i temporary income_tax regs fed reg date these substantiation requirements are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense to be deducted sec_1_274-5t temporary income_tax regs fed reg date at trial petitioner did not produce canceled checks or credit card receipts to substantiate the claimed employee business_expenses rather he presented a worksheet entitled fire fighter and law enforcement deductions listing expenses totaling dollar_figure as follows description of item amount uniforms dry cleaning laundry association dues professional dues range dues ammunition camera guns telephone 2nd line telephone cellular total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner gave explanations for all of the expenses listed on the worksheet the dues were paid to the fraternal order of police a firefighters union and the progressive black firefighters the range dues and ammunition were unreimbursed expenses petitioner incurred at a firing range in connection with his occupation as a police officer petitioner purchased the camera to take pictures of crime scenes and to bolster his police reports he also purchased his own weapon for police use a dollar_figure caliber sig sauer p-229 pistol the dollar_figure telephone expense was for a telephone line required in petitioner’s home by both the police and fire departments the dollar_figure cellular expense was for a cellular telephone that he used in both jobs the amount of expenses listed on the worksheet totaled dollar_figure less than the amount petitioner claimed on schedule a of his income_tax return petitioner testified that he also incurred unreimbursed job-related expenses for socks and shoes belts short pants bed linen and food which accounts for the difference between the dollar_figure listed on the worksheet and the dollar_figure claimed on his return with respect to the dollar_figure claimed for the second telephone line in petitioner's home and the dollar_figure claimed for the cellular telephone petitioner maintained no contemporaneously prepared records to document his employee-related uses of these devices at the time his return was under audit by respondent petitioner prepared a worksheet to support the claimed deductions such evidence does not suffice to satisfy the substantiation requirements for use of the cellular telephone because a cellular telephone is listed_property under sec_280f moreover with respect to the second telephone line the court is not bound to accept petitioner's uncorroborated or self-serving testimony that the amount claimed related to his employee-related use of that line and that there was no personal_use involved petitioner therefore has failed to sustain his burden on that item respondent therefore is sustained on the claimed second telephone and cellular telephone expenses brodsky v commissioner tcmemo_2001_240 with respect to the uniforms dry cleaning and laundry association and professional dues firing range expenses ammunition camera and gun expenses the strict substantiation rules do not apply and the court is satisfied that petitioner did incur deductible expenses for these items although petitioner admitted he was not the world’s best record-keeper he testified credibly with respect to these items and their business_purpose in the absence of adequate substantiation this court may if convinced by the evidence estimate the amount of deductible expenses_incurred 39_f2d_540 2d cir therefore under the court's discretionary authority pursuant to cohan the following amounts are allowed as unreimbursed employee_business_expense deductions on schedule a uniforms dollar_figure dry cleaning and laundering of uniforms dollar_figure association and professional dues dollar_figure firing range and ammunition costs dollar_figure firearm and camera dollar_figure for a total of dollar_figure see 42_tc_1148 expense for nurse’s uniforms allowed under cohan_rule affd aftr2d ustc par 6th cir 23_tc_218 purchase and laundering of formal clothing expenses of professional musician allowed under cohan affd 230_f2d_79 7th cir the court declines to allow any deduction for the claimed job-related expenses of socks and shoes belts short pants bed linen and food because under sec_262 no deduction is allowed for personal living or family_expenses these items constitute personal expenses with respect to the charitable_contributions sec_170 allows a deduction for charitable_contributions during the taxable_year if verified as provided in the regulations sec_170 the charitable_contributions deduction is subject_to certain substantiation requirements sec_170 no deduction is allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the qualified donee organization sec_170 the standards for record keeping and return requirements for deductions for charitable_contributions are set forth in sec_1_170a-13 income_tax regs under the applicable provisions a taxpayer claiming a charitable_contribution_deduction shall maintain for each contribution one of the following i a cancelled check ii a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution a letter or other communication from the donee charitable_organization acknowledging receipt of a contribution and showing the date and amount of the contribution constitutes a receipt for purposes of this paragraph a iii in the absence of a canceled check or receipt from the donee charitable_organization other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 i - iii income_tax regs the reliability of the written records described is to be determined on the basis of all of the facts and circumstances of a particular case sec_1_170a-13 income_tax regs petitioner did not present any canceled checks or credit card receipts with respect to hi sec_2001 charitable_contributions and he had no record of the amount of his contribution to the salvation army however he did produce letters from antioch baptist church and understanding for life ministries acknowledging contributions by petitioner of dollar_figure and dollar_figure respectively in these contributions total dollar_figure and exceed the dollar_figure claimed on petitioner’s return petitioner asked to have his contributions and evidence considered to the fullest extent possible the court is satisfied with the credibility of petitioner’s testimony as verified by his documentation under the cited legal standards and therefore allows a charitable_contribution_deduction of dollar_figure for the year at issue petitioner attributed the error to filing his tax_return in haste he did not file an amended_return reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
